Deutsche Bank2008 Energy and Utilities ConferenceMay 29, 2008Exhibit 99.2 Cautionary Statements And Factors ThatMay Affect Future ResultsAny statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from such forward-looking statements. A discussion offactors that could cause actual results orevents to vary is contained in the Appendix to this presentation and in the Company’s SECfilings.1 Pennsylvania Update• Legislative discussions continuing in four areas:– Demand management, conservation– Procurement– Rate Mitigation– Energy Independence fund• PPL efforts– Continuing discussions with legislators, regulators,administration, other utilities many areas ofagreement– One-half of 2010 needs now under contract– Phase-in plan approval delayed2 Scrubbers Expected to be Completedon Budget and on ScheduleQ2-09Brunner Island 1 & 2Q4-08Brunner Island 3In Service 5/17/2008Montour 1In Service 3/8/2008 Montour 2Scheduled In-Service DatesDecember, 2006 May, 2008Montour Scrubber Construction3Brunner Island Scrubber Construction Expansion of Generation Portfolio• Agreed to acquire long-term tolling agreement of 664 MW natural-gas combined-cycle plant in PJM• Susquehanna Unit 1 uprate, phase 1, is now complete• Susquehanna Unit 2 uprate following Spring 2009 refueling outage• Progressing on other announced uprate and hydro expansion projects• Investing in renewable energy projects4 Why Nuclear Makes Sense for PPL5• Public support• Climate change legislation• Potential JVs to reduce risk• Economic analysis favorable• Volatile coal, gas and oil prices• Economic incentives for early movers• Record performance at existing plants• Multiple vendor designs and better technology• Need for base-load generation in PJM• Improved political and regulatory climateSite of proposed new nuclear unit Nuclear Development ScheduleLate 2008 (Estimate)Order Long Lead-Time Materials2016 to 2018 (Estimate)Commercial Operation2011 (Estimate)Begin Construction2011 (Estimate)NRC Approval of COLA2009Early Site WorkSept. 2008Submit DOE Loan ApplicationSept. 2008Submit COLAPPL has not yet decided to move forward with construction.6 Renewable Energy Development• Objective: Generate Renewable Energy Credits(RECs) and improve carbon footprint• Large Projects:– Holtwood Hydro Expansion Project:• 125MW, completion in 2012– Maine and Montana Hydro Expansion Projects:• 31MW, completion in 2009, 2011– Wind development and purchases• Smaller Projects:– Distributed generation approach with projects oncustomer sites– Diversified portfolio of solar, biogas and biomassprojects– 30MW in operation and construction– Business plan to invest at least $100mm over 5years– Potential to commit $100mm by end of 2008– Developing the largest rooftop solar installation in theU.S. with Schering-Plough7Renewable Energy ParkPennsauken, NJ Global Climate Change LegislationLieberman–Warner• Aggressive targets andtimetables – severe anddisruptive to economicgrowth• No safety valve – leadsto price volatility• Greater advantages tothose with diverse fuelmix• Industry challenge is toamend the legislation toreflect sector’s prioritiesBingaman–Specter• Endorsed by PPL/EEI• Targets and time tables align with technology development, reducing the economic impact onconsumers• Includes a safety valve• Viewed as too lenientby the environmental community – no actionin the Senate8 PPL’s Carbon Footprint• Currently 40% of generation output non- carbon emitting• Power plant uprates – all carbon neutral• If Holtwood hydro expansion and possible3rd nuclear unit are completed, 50% of generation output would be non-carbon emitting• PPL’s Supply margins would benefit under various climate legislation that is being proposed9 RPM Update• In April 2008, FERC denied PJM request to increase CONEprice in capacity pricing formula beginning with the 2011/2012RPM auction• FERC issued a separate April 2008 order regardingDuquesne, which stated that PJM may grant networktransmission rights to capacity resources in the Duquesnezone for 2011/2012 RPM auction• The impact of including Duquesne’s capacity resourcesreduced capacity prices for 2011/2012 RPM auction in May2008, resulting in $110/MW-day pool wide• There could be an offsetting positive impact on heat rates10 Coal Hedge and Supply Update• Recent supply and demand events have resulted in higher coal prices• PPL consumes approximately 9.2 million tons of coal in the east, and 3.3 million tons of coal inthe west– In the west, 100% hedged 2008-2010, Colstrip hedged to 2019– In the east, 89% hedged 2008-2010• Our 1,600 fleet rail cars have been beneficial inmaintaining our deliveries• Evaluating options to blend other coal sources at eastern units11 Hedge
